Citation Nr: 1528745	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1967 to June 1969. 

This matter is on appeal from June 2009 and August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that confirmed and continued the denials of service connection for bilateral hearing loss and tinnitus.

The Board notes that in the August 2010 rating decision, the RO reopened and then denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a Central Office hearing in December 2014.  A transcript from this hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  In an unappealed May 2002 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus. 

2.  Evidence received since the May 2002 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.

3.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a bilateral hearing loss disability that is related to active service.

4.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a tinnitus disability that is related to active service.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received since the May 2002 denial, and the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 11315103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claims to reopen and grant the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

New and Material Evidence

The Veteran filed a claim for service connection for an ear disability which was denied in a May 2002 rating decision on the basis that there was no evidence that the Veteran's bilateral hearing loss or tinnitus were related to service.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the May 2002 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claims for service connection for bilateral hearing loss and tinnitus in September 2008.

In a June 2009 rating decision, the RO confirmed and continued the denial of service connection for tinnitus and bilateral hearing loss on the basis that new and material evidence had not been submitted.

In a May 2010 correspondence the Veteran requested a claim to reopen his claims for bilateral hearing loss and tinnitus.  As this correspondence was submitted within a year of the June 2009 rating decision, the Board construes this correspondence to be a Notice of Disagreement (NOD) with the June 2009 rating decision.  In an August 2010 rating decision, the RO reopened the Veteran's claims for bilateral hearing loss and tinnitus, but denied service connection on the basis that these conditions were incurred in or caused by active military service.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the May 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the May 2002 rating decision includes a June 2013 opinion from a private physician who determined that it was more likely than not that the Veteran's sensorineural hearing loss and tinnitus were caused by the Veteran's history of hazardous military noise exposure.  

The prior denial of service connection for a bilateral hearing loss disability and tinnitus was based on a lack of evidence of a link between these disabilities and the Veteran's service.  The June 2013 private physician's opinion specifically related the Veteran's bilateral hearing loss and tinnitus disabilities to his in-service noise exposure.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss and tinnitus, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). However, the October 1966 in-service hearing evaluation discussed below appears to have been conducted using the ASA standards. Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that his current bilateral hearing loss disability and his current tinnitus are the result of his in-service noise exposure during his time in Vietnam.

Audiometric testing at the Veteran's pre-induction examination in October 1966 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
/
25
LEFT
0
0
5
/
15

The October 1966 examination also noted scarring of both ear drums.

Audiometric testing in at the Veteran's separation examination in February 1969 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
/
10
LEFT
0
5
5
/
10

Private audiometric testing in June 1982 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
/
80
LEFT
20
15
5
/
55


The Veteran underwent a VA examination in January 2002.  The examiner noted that the Veteran had undergone a stapedectomy on his right ear in 1983 and a stapedectomy on his left ear in 2001.  During service, the Veteran was exposed to small arms fire, artillery and explosives.  After service, he worked in the paper industry where he had some noise exposure but he indicated that he practiced hearing conservation.  As a hunter, he was also exposed to recreational noise exposure.  

Audiometric testing in January 2002 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
55
80
LEFT
10
15
35
70
90

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.  The diagnosis was moderate to profound sensorineural hearing loss in the right ear and a mild to profound sensorineural hearing loss in the left ear.

In a January 2002 letter, a private physician noted that the Veteran had hearing loss which was caused by otosclerosis.

In a May 2010 correspondence, a private physician indicated that the Veteran presented with complaints of ringing of the ears.  He had a history of noise exposure as he was exposed to rifles and mortars.  The Veteran felt that the ringing in his ears was a lot worse after he got out of the military.  The physician noted that while the Veteran's history was complicated by the fact that he had otosclerosis, it was likely that the Veteran's tinnitus was exacerbated by his military noise exposure as this type of noise exposure would cause hair cell damage and all noise exposures accumulated.  The physician concluded that with the Veteran's description of noise exposure in service, that it was more likely than not that this was a significant contributor to his tinnitus.

The Veteran underwent a VA examination in July 2010.  The examiner noted that during service, the Veteran was exposed to mortar fire, rifle fire, helicopters and grenades.  After service, he worked in the paper industry as a mechanic for 37 years with noise exposure such as machinery, power tools and heavy equipment.  He indicated that he wore hearing protection most of the time. He also hunted with rifles and shotguns without hearing protection from time to time.  The Veteran's reported an unknown onset of tinnitus with unknown circumstances.  

Audiometric testing in July 2010 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
70
85
LEFT
25
25
50
75
95

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  On examination, there was bilateral scarring of the tympanic membranes.  There was normal sloping to profound sensorineural hearing loss in both ears.  The examiner noted that the Veteran's tinnitus was a likely symptom associated with his hearing loss.

In a July 2010 VA addendum opinion, a VA examiner noted the May 2010 letter of a private physician which provided a positive nexus between the Veteran's tinnitus and his service.  The examiner noted that the private physician made no mention of the Veteran's 37 year history of occupational noise exposure while employed in a saw mill.  The examiner noted that the October 1966 enlistment examination noted clinically normal hearing in both ears with a slight asymmetry at 4000 Hz in the right ear.  His February 1969 separation examination noted clinically normal hearing in both ears.  The examiner noted that the available evidence indicated that the Veteran's hearing loss and tinnitus were not a result of his military noise exposure.  

In a June 2013 letter, a private physician noted that after a review of the Veteran's current and service treatment medical records, it was his opinion that the Veteran's current hearing loss and tinnitus were more likely than not caused by the hazardous noise exposure from gun and artillery fire from serving in Vietnam.  The physician noted that the Veteran's hearing loss and tinnitus were consistent with that of other veterans that served in combat zones during service.

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes and bilateral tinnitus as noted throughout the record.  The first element of medical evidence of a current disability is accordingly met for both claims. 

The Board notes that there is some ambiguity as to whether the Veteran had an ear disability that preexisted service.  As noted above, the October 1966 examination noted scarring of both ear drums.  However, both the Veteran's induction and separation examinations failed to show a hearing loss disability as defined by 38 C.F.R. § 3.385 in either the right or left ears.  Accordingly, the Board finds that the Veteran's hearing loss was not noted at entry, and that there is no clear and unmistakable evidence otherwise establishing a preexisting hearing loss disability.  

Having found that the Veteran is presumed sound at entry, the Board further finds that there is at least an approximate balance of evidence as to whether the Veteran has a current bilateral hearing loss disability and a current tinnitus disability that are related to service.  In this regard, when considering the circumstances of the Veteran's service where he served in Vietnam, he was undoubtedly exposed to some, and likely significant, noise exposure in service.  Thus, his assertions of in-service noise exposure appear to be credible, and consistent with the circumstances of service.  The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  Indeed he has reported noise exposure during his service.  For all of these reasons, such exposure is presumed.  38 U.S.C.A. § 1154(a) (b) (West 2002).

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for bilateral hearing loss and tinnitus is warranted.  In support of this conclusion, the Board notes that the physician who conducted the June 2013 evaluation opined that it was more likely than not that the Veteran's sensorineural hearing loss and tinnitus were caused by the hazardous noise exposure from gun and artillery fire from serving in Vietnam.  The physician noted that the Veteran's complaints of hearing loss and tinnitus were consistent with that of other veterans that served in combat zones while in service.  

Additionally, in a May 2010 correspondence, a private physician noted that while the Veteran's history was complicated by the fact that he had otosclerosis, it was likely that the Veteran's tinnitus was exacerbated by his military noise exposure as this type of noise exposure would cause hair cell damage and all noise exposures accumulated.  

Regarding the Veteran's hearing loss disability, the Board has taken into consideration the Veteran's reported continuity of symptomatology, which the Board finds to be credible as the Veteran has consistently asserted that his bilateral hearing loss and tinnitus began shortly after service and never resolved.

The Board acknowledges that the July 2010 VA examiner opined that the Veteran's hearing loss and tinnitus were not a result of his military noise exposure.  However, the examiner specifically based this opinion on the Veteran's hearing being within normal limits at entrance and separation and did not address the fact that the Veteran had otosclerosis or the fact that he wore hearing protection during his post-service employment.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's bilateral hearing loss and tinnitus disabilities were caused by his service.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claims, and a remand would only serve to unnecessarily delay final adjudication of the claims.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for bilateral hearing loss and tinnitus is granted.  See 38 U.S.C.A. § 5107(b).



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and the claim is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus and the claim is reopened.

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for a tinnitus disability is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


